Exhibit 10.4

 

LOGO [g46527g54o79.jpg]

December 18, 2015

Via facsimile: (609) 252-4232

Bristol-Myers Squibb Company

PO Box 4000

Route 206 & Province Line Road

Princeton, New Jersey 08543-4000

Attn: VP & Assistant General Counsel, Licensing and Business Development

 

Re: Amendment to License Agreement

Dear Sir or Madam

This letter sets forth the agreement of Bristol-Myers Squibb Company (“BMS”) and
Seattle Genetics, Inc. (“SGI”) to amend the License Agreement, dated as of
March 30, 1998 (as previously amended, the “Agreement”) as set forth herein. A
capitalized term used in this letter without definition has the meaning set
forth in the Agreement.

By way of background, the Licensed Technology licensed to SGI under the
Agreement includes, among others, U.S. Patent No. 6,214,345 entitled
“Lysosomal-Enzyme Cleavable AntiTumor Drug Conjugates” and its foreign
counterpart patents (collectively the “Firestone Patent”). Pursuant to
Section 5.2(i) of the Agreement, Products covered by Licensed Technology
relating only to the Firestone Patent (“Firestone Products”) bear a royalty at
the rate of [***] percent ([***]%). ADCETRIS® (brentuximab vedotin)
(“Adcetris”), which was commercially launched by SGI on August 19, 2011, was a
Firestone Product. The Firestone Patent has expired in all jurisdictions
worldwide.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

Notwithstanding any other provision of the Agreement to the contrary:

1. Commencing on January 1, 2016, in lieu of any and all other consideration
that may be applicable with regard to Adcetris with respect to the Licensed
Technology, BMS will receive a royalty consisting of [***] percent ([***]%) of
the Net Sales of Adcetris throughout the Territory; provided however, the
foregoing royalty obligation shall expire and terminate on August 19, 2021. With
respect to the Firestone Products, SGI and BMS waive any argument that the
Agreement and/or this amendment is unenforceable in view of the U.S. Supreme
Court decisions of Brulotte v. Thys Co. and/or Kimble v. Marvel Enters. Inc.

2. Commencing on the Amendment Effective Date, [***] will be owed to BMS with
respect to any Firestone Products other than Adcetris with respect to the
Licensed Technology.

 

LOGO [g46527g02s69.jpg]

21823 - 30th Drive Southeast      Bothell, Washington 98021      Tel:
425.527.4000      Fax: 425.527.4001      www.seattlegenetics.com

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

3. Commencing on the Amendment Effective Date and subject to the royalty
obligation with respect to Adcetris described in paragraph 1, the license under
the Licensed Technology to make, have made, use, sell, have sold, offer for
sale, import and export all Firestone Products will be fully paid up,
royalty-free and perpetual throughout the Territory. For clarity,
Section 13.6(c) of the Agreement will not apply to any Firestone Product,
including Adcetris.

Except as set forth above, the Agreement remains in full force and effect and is
unaffected hereby.

BMS and SGI, intending to be legally bound, have caused this letter to be
executed by their authorized representatives effective as of the date first set
forth above (“Amendment Effective Date”).

 

Sincerely, Seattle Genetics, Inc. By:  

/s/ Clay B. Siegall

Name:  

Clay B. Siegall, Ph.D

Title:  

President & CEO

 

ACCEPTED and AGREED: Bristol-Myers Squibb Company By:  

/s/ Henry Hadad

Name:  

Henry Hadad

Title:  

SVP & Deputy GC, IP